EXHIBIT 10.5

THIRD AMENDMENT TO LEASE


THIS THIRD AMENDMENT TO LEASE (this "Amendment") is entered into as of the 16th
day of June, 2014, by and between WESTGATE-RE LP, a Delaware limited partnership
("Landlord"), and WOOD GROUP MUSTANG, INC., a Texas corporation ("Tenant").


RECITALS:


A.Transwestern Acquisitions, L.L.C., a Delaware limited liability company as a
predecessor-in-interest to Landlord, and Mustang Engineering, L.P., as
predecessor-in-interest to Tenant, are parties to that certain Office Lease
dated as of September 12, 2012 (the "Lease Agreement") covering certain space
the building known as Westgate II located at 17320 Katy Freeway, Houston, Texas
77084 (the "Building"), as more particularly described therein.


B.The Lease Agreement has been amended by that certain First Amendment to Lease
dated as of February 28, 2013 and that certain Second Amendment to Lease dated
as of May 9, 2014 (the Lease Agreement, as amended, the "Lease"), whereby the
Lease now covers the entire rentable area of the Building, containing
approximately 186,288 rentable square feet of space, as more particularly
described therein.


C.Pursuant to Exhibit B attached to the Lease, Landlord agreed to contribute a
Construction Allowance in the amount of $45.00 per rentable square foot of the
Premises (i.e., $8,382,960.00) toward the cost of the Tenant's Work.


D.During construction of the Landlord's Work, Tenant requested changes to the
scope of the Landlord's Work which resulted in a net decrease in the cost of
Landlord's Work in the amount of $13,363.00 as set forth on Exhibit A attached
hereto and made a part hereof; and such decrease results in an increase in the
Construction Allowance.


E.The lobby doors of the Building do not close completely, and Landlord intends
to adjust the Building's pressurization to allow the lobby doors to do so, as
previously proposed by Landlord and agreed to by Tenant.


F.Pursuant to the terms of Section II(f) of Exhibit C to the Lease, Landlord has
agreed to reimburse Tenant for the Existing Lease Payments paid by Tenant under
that certain Office Lease by and between Manero's Texas Realty LLC and Manero's
Texas Realty II, LLC, as tenants in common (as successors in interest to
SMII/TRP Properties/LP, L.P.), as Landlord, and Wood Group Mustang, Inc. (as
successor in interest to Alliance Wood Group Engineering, L.P.), as Tenant,
dated as of December 6, 2006, as amended by a First Amendment to Office Lease
dated February 21, 2012, Second Amendment to Office Lease dated May 4, 2012, and
Third Amendment to Office Lease, which is contemplated to be executed (the
"Third Amendment to Cypress Run Lease"), for Premises in a Building known as
Parkview II-333 Barker Cypress Office Building (the "Cypress Building"), located
at 333 Barker Cypress, Houston, Texas, 77094 (collectively, the "Cypress Run
Lease"), subject to the terms and conditions provided therein.


G.Tenant intends to vacate Suite 150 of the Cypress Building containing 3,214
rentable square feet of space (the "Returned Premises"), and in connection
therewith, the landlord under the Cypress Run Lease will require payment of a
termination fee in the amount of $55,627.44 (the "Termination Fee").


H.A certain portion of the Existing Lease Payments will no longer be an
obligation of Landlord and Landlord will have no further right or obligation
under the Cypress Run Lease with respect to the Returned Premises.


I.Landlord intends to pay the Termination Fee.


J.The Lease allows for Building Signs on the west and each of the south
elevations of the Building as depicted on Exhibit J of the Lease; however,
Tenant has requested placement of Building Signs on the west and east elevations
of the Building.


K.Landlord is willing to allow Tenant to place one Building Sign on the west
elevation and one Building Sign on the east elevation of the Building in the
locations depicted on Exhibit C attached hereto and one Building Sign on the
south elevation of the east wing of the Building in accordance with the Lease,
provided that Tenant shall not be permitted to place a Building Sign on the
south elevation of the south wing of the Building.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties herein contained, Landlord and Tenant hereby agree as
follows:



1

--------------------------------------------------------------------------------




1.Construction Allowance. The amount of the Construction Allowance set forth in
Section B.3. of Exhibit B to the Lease Agreement is increased by $13,363.00 to
$8,396,323.00, which is calculated as set forth on Exhibit A attached hereto.


2.Building Pressurization. On or before August 31, 2014, Landlord will adjust
the Building's pressurization to allow the lobby doors to close completely in
compliance with applicable building codes at Landlord's sole cost and expense.


3.Existing Lease Payments. Notwithstanding anything contained in the Lease to
the contrary, from and after July 1, 2014 (i) the aggregate amount payable by
Landlord to Tenant for the Existing Lease Payments shall be no more than
$904,097.00 (calculated as set forth on Exhibit B hereof), (ii) Landlord will
have no obligation to pay any other portion of the Existing Lease Payments that
may relate to the Returned Premises, and (iii) Landlord will have no further
right or obligation with respect to any provision of the Cypress Lease that may
concern, control, or be applicable to the Returned Premises. No amount of
Existing Lease Payments in excess of $904,097.00 will be due and owing to Tenant
by Landlord, and Tenant hereby agrees that it irrevocably waives any right to
receive, seek, or collect the same from Landlord. Notwithstanding the foregoing,
this paragraph 3 will only be effective if the Third Amendment to Cypress Run
Lease relating to the Tenant vacating the Returned Premises is executed by
landlord and tenant thereunder.


4.Termination Fee. Upon execution of this Amendment by Landlord and Tenant and
upon execution of the Third Amendment to Cypress Run Lease by landlord and
tenant thereunder, Landlord shall pay the Termination Fee to Tenant.


5.Building Signs. Tenant may install one Building Sign on the west elevation of
the Building and one Building Sign on the east elevation of the Building in the
locations depicted on Exhibit C attached hereto. Tenant may not place a Building
Sign on the south elevation of the south wing of the Building. Tenant may
install one Building Sign on the south elevation of the east wing of the
Building in accordance with the Lease. The form, design, content, illumination
and sizes of such Building Signs shall be subject to Landlord's prior written
approval (not to be unreasonably withheld, conditioned or delayed) of the plans
and specifications therefor prior to Tenant's fabrication and installation
thereof.


6.Estoppel. Tenant hereby represents, warrants and agrees that: (i) there exists
no breach, default or event of default by Landlord under the Lease, or to
Tenant's knowledge, any existing event or condition which, with the notice or
passage of time or both, would constitute a breach, default or event of default
by Landlord under the Lease; (ii) the Lease continues to be a legal, valid and
binding agreement and obligation of Tenant; and (iii) Tenant has no current
offset or defense to its performance or obligations under the Lease.


7.Brokers. Each party warrants to the other that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Amendment
other than Transwestern ("Landlord's Broker") and CBRE, Inc., ("Tenant's
Broker"), and that it knows of no other real estate brokers or agents who are or
might be entitled to a commission in connection with this Amendment. The terms
and conditions of Article 24 of the Lease shall govern with respect to
commissions payable in connection with this Amendment.


8.Defined Terms. All terms not otherwise defined herein shall have the same
meaning assigned to them in the Lease.


9.Authority. Tenant represents to Landlord as follows: (i) Tenant is duly formed
and validly existing under the laws of the state of Texas, (ii) Tenant has and
is qualified to do business in Texas, (iii) Tenant has the full right and
authority to enter into this Amendment, and (iv) each person signing on behalf
of Tenant was and continues to be authorized to do so. Landlord represents to
Tenant as follows: (i) Landlord is duly formed and validly existing under the
laws of the state of Delaware, (ii) Landlord has and is qualified to do business
in Texas, (iii) Landlord has the full right and authority to enter into this
Amendment, and (iv) each person signing on behalf of Landlord was and continues
to be authorized to do so.


10.Ratification of Lease. Except as amended hereby, the Lease shall remain in
full force and effect in accordance with its terms and is hereby ratified. In
the event of a conflict between the Lease and this Amendment, this Amendment
shall control.


11.No Representations. Landlord and Landlord's agents have made no
representations or promises, express or implied, in connection with this
Amendment except as expressly set forth herein and Tenant has not relied on any
representations except as expressly set forth herein.


12.Entire Agreement. This Amendment, together with the Lease, contains all of
the agreements of the parties hereto with respect to any matter covered or
mentioned in this Amendment or the Lease, and no prior agreement, understanding
or representation pertaining to any such matter shall be effective for any
purpose.

2

--------------------------------------------------------------------------------




13.Section Headings. The section headings contained in this Amendment are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several sections hereof.


14.Successors and Assigns. The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


15.Severability. A determination that any provision of this Amendment is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision hereof and any determination that the application of any
provision of this Amendment to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.


16.Governing Law. This Amendment shall be governed by the laws of the State of
Texas.


17.Submission of Amendment Not Offer. This Amendment is effective and binding
only upon the execution and delivery of this Amendment by Landlord, Tenant and
Guarantor.






[remainder of this page intentionally left blank]




[signatures on following page]



3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


LANDLORD:
 
 
 
 
WESTGATE-RE LP, a Delaware limited partnership
 
 
 
By:
Westgate-RE GP, LP, a Delaware limited partnership, its general partner
 
 
 
 
By:
/s/ Peter W. Savoie
 
Print Name:
Peter W. Savoie
 
Title:
Authorized Signatory
 
 
 
 
 
 
TENANT:
 
 
 
 
WOOD GROUP MUSTANG, INC., a Texas corporation
 
 
 
By:
/s/ Craig A. Becker
Print Name:
Craig A. Becker
Title:
V.P. Corporate Contracts




4

--------------------------------------------------------------------------------




EXHIBIT B


EXISTING LEASE PAYMENTS
333 Cypress Run
 
Month
Begin
End
Gross Rate
OPEX
Base Stop
Pass Through
Total Rate
Rent
Obligation
Space
1st Floor


 
Mo - 1
7/1/2014
7/31/2014
19.50


9.35


8.97


0.38


19.88


26,783


26,783


Premises
 
 
Mo - 2
8/1/2014
8/31/2014
19.50


9.35


8.97


0.38


19.80


26,783


26,783


1st Floor
19,378


 
Mo - 3
9/1/2014
9/30/2014
20.00


9.35


8.97


0.38


20.38


27,456


27,456


Less: Ste 150
3,214


 
Mo - 4
10/1/2014
10/31/2014
20.00


9.35


8.97


0.38


20.38


27,456


27,456


Remaining Nrsf
16,164


 
Mo - 5
11/1/2014
11/30/2014
20.00


9.35


8.97


0.38


20.38


27,456


27,456


2012 Expenses (Base Stop)
8.97


 
Mo - 6
12/1/2014
12/31/2014
20.00


9.35


8.97


0.38


20.38


27,456


27,456


2013 Expenses
9.17


 
Mo - 7
l/l/2015
1/31/2015
20.00


9.54


8.97


0.57


20.57


27,708


27,708


Growth Thereafter
2.00
%
 
Mo - 8
2/1/2015
2/28/2015
20.00


9.54


8.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 9
3/1/2015
3/31/2015
20.00


9.54


8.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 10
4/l/2015
4/30/2015
20.00


9.54


8.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 11
5/1/2015
5/31/2015
20.00


9.54


8.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 12
6/1/2015
6/30/2015
20.00


9.54


S.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 13
7/1/2015
7/31/2015
20.00


9.54


S.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 14
8/l/2015
8/31/2015
20.00


9.54


8.97


0.57


20.57


27,708


27,708


 
 
 
Mo - 15
9/1/2015
9/30/2015
20.50


9.54


8.97


0.57


21.07


28,382


28,382


 
 
 
Mo - 16
10/1/2015
10/31/2015
20.50


9.54


8.97


0.57


21.07


28,382


28,382


 
 
 
Mo - 17
11/1/2015
11/30/2015
20.50


9.54


8.97


0.57


21.07


28,382


28,382


 
 
 
Mo - 18
12/1/2015
12/31/2015
20.50


9.54


8.97


0.57


21.07


28,382


28,382


 
 
 
Mo - 19
1/1/2016
1/31/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 20
2/1/2016
2/29/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 21
3/1/2016
3/31/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 22
4/1/2016
4/30/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 23
5/1/2016
5/31/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 24
6/1/2016
6/30/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 25
7/l/2016
7/31/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 26
8/1/2016
8/31/2016
20.50


9.73


8.97


0.76


21.26


28,639


28,639


 
 
 
Mo - 27
9/1/2016
9/30/2016
21.00


9.73


8.97


0.76


21.76


29,312


29,312


 
 
 
Mo - 28
10/l/2016
10/31/2016
21.00


9.73


8.97


0.76


21.76


29,312


29,312


 
 
 
Mo - 29
11/1/2016
11/30/2016
21.00


9.73


8.97


0.76


21.76


29,312


29,312


 
 
 
Mo - 30
12/1/2016
12/31/2016
21.00


9.73


8.97


0.76


21.76


29,312


29,312


 
 
 
Mo - 31
1/1/2017
1/31/2017
21.00


9.93


8.97


0.96


21.96


29,575


29,575


 
 
 
Mo - 32
2/l/2017
2/28/2017
21.00


9.93


8.97


0.96


21.96


29,575


29,575


 
 
 
1st Floor Total Obligation
 
 
 
 
 
 
904,097








5